—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 25, 1993 (People v Chacon, 189 AD2d 1093), affirming a sentence of the Supreme Court, Kings County, imposed September 11, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Sullivan and S. Miller, JJ., concur.